DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on January 13, 2022 have been entered and considered herein. Claims 1-14 are pending.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 112(b) rejection (Remarks page 8) with respect to Claims 8-9, 12-14 have been fully considered with accompanying claim amendments. The rejection is withdrawn. 
Response to the 35 U.S.C. § 101 rejection (Remarks page 8) with respect to Claims 1-14 have been fully considered with accompanying claim amendments. The rejection is withdrawn.  
Response to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections (Remarks pages 9-12) with respect to Claims 1-14 have been fully considered. The submitted claim amendments to independent Claims 1 and 8 are significant and modify the interpretation of the independent claim limitations. Similar amendments are identified in select dependent claims. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the updated cited prior art below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knodt (US PG PUB2017/0090730).
Regarding Claim 1, Knodt teaches a method for size estimation by image recognition of a specific target using a given scale (method using system to measure target objects 206 size using a scale 216; ¶ [0027]), comprising steps of: of an electronic device  (camera image acquisition device 102; Fig 1 and ¶ [0030]) extracting an image at a predetermined height on a predetermined region and produce an extracted image (device 102 is used to create an image of a reference object 208 of known dimension and display size; Fig 2A and ¶ [0030], [0039]-[0041], and said extracted image including one or more reference object and a target object (the image area 202 includes a target object (object of interest 206) and reference object 208; Fig 2A and ¶ [0039]-[0041]); (image editor 104; Fig 1 and ¶ [0030]) receiving said extracted image transmitted by said electronic device (the image editor 104 receives image for measuring objects in images sent from the image acquisition device 102 via the network 112; Fig 1 and ¶ [0030]) and reading image data from a storage device (image editor 104 can read image data stored in the image repository 106; Fig 1 and ¶ [0030]), and said image data including said one or more reference object and a plurality of reference sizes of said one or more reference object at said predetermined height (image repository 106 stores image metadata regarding actual size information for reference objects 208 of known sizes along with scale 216 and measurement marker 226 information; Fig 2A and ¶ [0043], [0050]-[0051]); said operational device identifying said one or more reference object on said and one or more corresponding reference size by comparing said extracted image with said image data (known size (height and width) of the reference object 208 is identified using image metadata stored of the reference object 208; Fig 2A and ¶ [0043]-[0044]); and said operational device adopting corresponding reference size of saidReply to non-final Office Action dated 15 October 2021 extracted image (the reference object 208 is used to create a scale 216 of known dimension in the image; Fig 2A and ¶ [0044], [0050]-[0051]) and estimating the actual size of said target object on said extracted image according to said scale (the actual size of the object of interest 206 in the image is determined based on the scale 216 of the known size of reference object 208; ¶ [0050]-[0051]).   
Regarding Claim 2, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), wherein said predetermined height is a first height, a second height, a third height, or a fourth height (the scale marker 270 may be adjusted to different sizes to create a predetermined height for the reference object 208; Fig 2H and ¶ [0060]); and said operational device (image editor 104; Fig 1 and ¶ [0030]) reads said corresponding reference size (image editor 104 will use scale marker 270 reference size identified; Fig 2H and ¶ [0060]).  
Regarding Claim 3, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), wherein said scale is an area, a height, or a volume (the objects identified in the image may be measured in a scale of one dimension (height), two dimensions (area) or three dimensions (volume); ¶ [0064]).  

Regarding Claim 8, Knodt teaches a method for size estimation by image recognition of a specific target using a given scale (method using system to measure target objects 206 size using a scale 216; ¶ [0027]), comprising steps of: of an electronic device (camera image acquisition device 102; Fig 1 and ¶ [0030]) extracting an image at a predetermined height on a predetermined region and produce an extracted image (device 102 is used to create an image of a reference object 208 of known dimension and display size; Fig 2A and ¶ [0030], [0039]-[0041]), and said extracted image including one or more reference object and a target object (the image area 202 includes a target object (object of interest 206) and reference object 208; Fig 2A and ¶ [0039]-[0041]); an operational device (image editor 104; Fig 1 and ¶ [0030]) receiving said extracted image transmitted by said electronic device (the image editor 104 receives image for measuring objects in images sent from the image acquisition device 102 via the network 112; Fig 1 and ¶ [0030]) and identifying said one or more reference object on said extracted image by comparing said extracted image with reference image data (known size (height and width) of the reference object 208 is identified using image metadata stored of the reference object 208; Fig 2A and ¶ [0043]-[0044]); and said operational device (image editor 104; Fig 1 and ¶ [0030]) including a default reference size (a default size may be known for reference objects 208 of a standard size, such as a barcode; Fig 2A and ¶ [0043]); and said operational device (image editor 104; Fig 1 and ¶ [0030]) adopting said default reference size at said predetermined height as a scale of said extracted image  (the reference object 208 will have a known actual size that could be a standard default dimension, such as a barcode default standard size; Fig 2A and ¶ [0043], [0050]-[0051]) and estimating the actual size of said target object on said extracted image according to said scale (the actual size of the object of interest 206 in the image is determined based on the scale 216 of the known size of reference object 208; ¶ [0050]-[0051]).  
Regarding Claim 9, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), wherein said predetermined height is a first height, a second height, a third height, or a fourth height (the scale marker 270 may be adjusted to different sizes to create a predetermined height for the reference object 208; Fig 2H and ¶ [0060]); and said operational device (image editor 104; Fig 1 and ¶ [0030]) reads said default reference size according to said first height, said second height, said third height, or said fourth height (image editor 104 will use known reference object 208 size according to the selected scale size; Fig 2A and ¶ [0060]).  
Regarding Claim 10, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), wherein said scale is an area, a height, or a volume (the objects identified in the image may be measured in a scale of one dimension (height), two dimensions (area) or three dimensions (volume); ¶ [0064]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knodt (US PG PUB2017/0090730) in view of Key (US PG PUB 2016/0363990).
Regarding Claim 4, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), wherein said step of using an image extraction unit to extract an image at a predetermined height on a predetermined region (camera image acquisition device 102 used to create an image of a reference object 208 of known dimension and display size; Figs 1, 2A and ¶ [0030], [0039]-[0041]), (camera image acquisition device 102; Fig 1 and ¶ [0030]).
Knodt does not teach said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle.  
Key is analogous art pertinent to the problem addressed in this application and teaches said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle (the camera 310 can be mounted to a platform to image from a predetermined height on a predetermined region; Fig 3b and ¶ [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Knodt with Key including said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle. By attaching the camera to a rigid mount on a platform the camera maintains a fixed position to assist in maintaining position for imaging and ease in consistent analysis, as recognized by Key (¶ [0059]).

Regarding Claim 11, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), wherein said step of using an image extraction unit to extract an image at a predetermined height on a predetermined region (camera image acquisition device 102 used to create an image of a reference object 208 of known dimension and display size; Figs 1, 2A and ¶ [0030], [0039]-[0041]), (camera image acquisition device 102; Fig 1 and ¶ [0030]).
Knodt does not teach said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle.  
Key is analogous art pertinent to the problem addressed in this application and teaches said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle (the camera 310 can be mounted to a platform to image from a predetermined height on a predetermined region; Fig 3b and ¶ [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Knodt with Key including said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle. By attaching the camera to a rigid mount on a platform the camera maintains a fixed position to assist in maintaining position for imaging and ease in consistent analysis, as recognized by Key (¶ [0059]).

Claims 5, 7, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knodt (US PG PUB2017/0090730) in view of Yang et al (WO 2018/157513).
Regarding Claim 5, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), before said step of using an operational device to receive said extracted image transmitted by said electronic device (the image editor 104 receives image for measuring objects in images sent from the image acquisition device 102 via the network 112; Fig 1 and ¶ [0030]) and read image data from a storage device (image editor 104 can read image data stored in the image repository 106; Fig 1 and ¶ [0030]), and further comprises steps of: using said operational device (image editor 104; Fig 1 and ¶ [0030]) to perform space conversion on said extracted image (space within the image is converted using the known reference object 208 size as a reference; Fig 2A and ¶ [0043]). 
Knodt does not teach using said operational device to perform object image enhancement on said extracted image.  
Yang et al is analogous art pertinent to the problem addressed in this application and teaches and operational device to perform object image enhancement on said extracted image (image processing to measure the object size includes image processing such as gradation processing step 202, contour edge recognition step 203, and color recognition step 204; Fig 2 and pg 7 ln 18 – pg 8 ln 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Knodt with Yang et al including an operational device to perform object image enhancement on said extracted image. By performing image enhancement, it is easier to detect the object and accurately perform the measurement at a reduced cost, as recognized by Yang et al (pg 1 ln 21- pg 2 ln 1).
Regarding Claim 7, Knodt, in view of Yang et al, teaches the method for size estimation by image recognition of a specific target using a given scale of claim 5 (as described above), wherein Yang et al teaches said step of using said operational device to perform object image enhancement on said extracted image, said operational device renders the image colors of said one or more reference object and adjusts one or more object model of said image data (image processing to measure the object size includes color recognition step 204 and can change the color and contrast of the reference scale; Fig 2 and pg 8 ln 10-18).

Regarding Claim 12, Knodt teaches the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), before said step of an operational device receiving said extracted image transmitted by said electronic device (the image editor 104 receives image for measuring objects in images sent from the image acquisition device 102 via the network 112; Fig 1 and ¶ [0030]) and identifying said one or more reference object on said Page 6 of 13extracted image according to reference image data (known size (height and width) of the reference object 208 is identified using image metadata stored of the reference object 208; Fig 2A and ¶ [0043]-[0044]) including a default reference size (a default size may be known for reference objects 208 of a standard size, such as a barcode; Fig 2A and ¶ [0043]), and further comprises steps of: using said operational device (image editor 104; Fig 1 and ¶ [0030]) to perform space conversion on said extracted image; and using said operational device to perform object image enhancement on said extracted image (space within the image is converted using the known reference object 208 size as a reference; Fig 2A and ¶ [0043]).  
Knodt does not teach using said operational device to perform object image enhancement on said extracted image.  
Yang et al is analogous art pertinent to the problem addressed in this application and teaches and operational device to perform object image enhancement on said extracted image (image processing to measure the object size includes image processing such as gradation processing step 202, contour edge recognition step 203, and color recognition step 204; Fig 2 and pg 7 ln 18 – pg 8 ln 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Knodt with Yang et al including an operational device to perform object image enhancement on said extracted image. By performing image enhancement, it is easier to detect the object and accurately perform the measurement at a reduced cost, as recognized by Yang et al (pg 1 ln 21- pg 2 ln 1).
Regarding Claim 14, Knodt, in view of Yang et al, teaches the method for size estimation by image recognition of a specific target using a given scale of claim 12 (as described above), wherein Yang et al teaches said step of using said operational device to perform object image enhancement on said extracted image, said operational device renders the image colors of said one or more reference object and adjusts one or more object model of said image data (image processing to measure the object size includes color recognition step 204 and can change the color and contrast of the reference scale; Fig 2 and pg 8 ln 10-18).

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knodt (US PG PUB2017/0090730) in view of Yang et al (WO 2018/157513) and in further view of Key (US PG PUB 2016/0363990).
Regarding Claim 6, Knodt, in view of Yang et al, teaches the method for size estimation by image recognition of a specific target using a given scale of claim 5 (as described above), wherein Knodt teaches said step of using said operational device (image editor 104; Fig 1 and ¶ [0030]) to perform space conversion on said extracted image (space within the image is converted using the known reference object 208 size as a reference; Fig 2A and ¶ [0043]).
Knodt in view of Yang et al does not teach said operational device generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object.  
Key is analogous art pertinent to the problem addressed in this application and teaches said operational device (processing device 320 receives instructions and data from the memory; ¶ [0063]) generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object (the processing device 320 will use the scaled length of each arm 110, 120, 130 of the measuring device 100 in the image to determine an apparent, relative dimension in the image; ¶ [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Knodt and Yang et al with Key including said operational device generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object. By using the apparent length and spatial information of the reference object, the object image dimensions can be determined, as recognized by Key (¶ [0084]-[0085]).

Regarding Claim 13, Knodt, in view of Yang et al, teaches the method for size estimation by image recognition of a specific target using a given scale of claim 12 (as described above), wherein Knodt teaches said step of using said operational device (image editor 104; Fig 1 and ¶ [0030]) to perform space conversion on said extracted image (space within the image is converted using the known reference object 208 size as a reference; Fig 2A and ¶ [0043]).
Knodt in view of Yang et al does not teach said operational device generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object.  
Key is analogous art pertinent to the problem addressed in this application and teaches said operational device (processing device 320 receives instructions and data from the memory; ¶ [0063]) generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object (the processing device 320 will use the scaled length of each arm 110, 120, 130 of the measuring device 100 in the image to determine an apparent, relative dimension in the image; ¶ [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Knodt and Yang et al with Key including said operational device generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object. By using the apparent length and spatial information of the reference object, the object image dimensions can be determined, as recognized by Key (¶ [0084]-[0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (CN 110148166) teaches a system and method for measuring the size of a target object using a reference object to determine the target object dimensions. 
Znamenskiy et al (CN 108352068) teaches a method and system to measure the absolute size of a test object based on a reference scaled model.
Song et al (CN 107218887) teaches a method and device for measuring object size including using a reference standard and a virtual ruler to measure the object of interest.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667